 

Exhibit 10.2

 

Security Agreement

 

This SECURITY AGREEMENT, dated as of July 8, 2015 (as amended, supplemented or
otherwise modified from time to time in accordance with the provisions hereof,
this "Agreement"), made by and among each of the signatories hereto (together
with any other entity that becomes a party hereto as provided herein, the
“Grantor”), in favor of MEDLEY CAPITAL CORPORATION, a Delaware corporation
(“Medley”) and MEDLEY OPPORTUNITY FUND II, LP (“MOF”), collectively as Lender
under the Term Loan Agreement (as defined below).

 

WHEREAS, the Lender has agreed to make term loans to the Grantor in an aggregate
principal amount not exceeding $6,000,000 (the "Term Loans"), evidenced by that
certain Term Loan Agreement of even date herewith (as amended, supplemented or
otherwise modified from time to time, the "Term Loan Agreement") among
Point.360, a California corporation (“Point.360” and together with any other
Person who, from time to time, becomes a borrower party thereto, are referred to
therein both individually and collectively as “Borrower”) and Medley and MOF,
collectively as Lender (“Lender”). Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Term Loan
Agreement;

 

WHEREAS, this Agreement is given by the Grantor in favor of the Lender to secure
the payment and performance of all of the Obligations; and

 

WHEREAS, it is a condition to the obligations of the Lender to make the Term
Loans under the Term Loan Agreement that the Grantor execute and deliver this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.           Definitions.

 

(a)          Unless otherwise specified herein, all references to Sections and
Schedules herein are to Sections and Schedules of this Agreement.

 

(b)          Unless otherwise defined herein, terms used herein that are defined
in the UCC shall have the meanings assigned to them in the UCC. However, if a
term is defined in Article 9 of the UCC differently than in another Article of
the UCC, the term has the meaning specified in Article 9.

 

 

 

 

(c)          For purposes of this Agreement, the following terms shall have the
following meanings:

 

"Collateral" has the meaning set forth in Section 2.

 

"Default" has the meaning set forth in the Term Loan Agreement.

 

"First Priority" means, with respect to any lien and security interest purported
to be created in any Collateral pursuant to this Agreement, such lien and
security interest is the most senior lien to which such Collateral is subject
(subject only to liens permitted under the Term Loan Agreement).

 

"Perfection Certificate" has the meaning set forth in Section 5.

 

"Proceeds" means "proceeds" as such term is defined in section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Collateral, collections thereon or distributions with respect
thereto.

 

"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

 

2.           Grant of Security Interest. The Grantor hereby pledges and grants
to the Lender, and hereby creates a continuing First Priority lien and security
interest in favor of the Lender in and to all of its right, title and interest
in and to the following, wherever located, whether now existing or hereafter
from time to time arising or acquired (collectively, the "Collateral"):

 

(a)          all fixtures and personal property of every kind and nature
including all accounts (including health-care-insurance receivables), goods
(including inventory and equipment), documents (including, if applicable,
electronic documents), instruments, promissory notes, chattel paper (whether
tangible or electronic), letters of credit, letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing), securities and all other
investment property, commercial tort claims described on Schedule 1 hereof as
supplemented by any written notification given by the Grantor to the Lender
pursuant to Section 4(e), general intangibles (including all payment
intangibles), money, deposit accounts, and any other contract rights or rights
to the payment of money; and

 

(b)          all Proceeds and products of each of the foregoing, all books and
records relating to the foregoing, all supporting obligations related thereto,
and all accessions to, substitutions and replacements for, and rents, profits
and products of, each of the foregoing, and any and all Proceeds of any
insurance, indemnity, warranty or guaranty payable to the Grantor from time to
time with respect to any of the foregoing.

 

2

 

 

Notwithstanding the foregoing, “Collateral” shall not include accounts
receivable or real property of Grantor (and the direct proceeds thereof)
(collectively, the "Revolver Collateral").

 

3.           Secured Obligations. The Collateral secures the due and prompt
payment and performance of the Obligations.

 

4.           Perfection of Security Interest and Further Assurances.

 

(a)          The Grantor shall, from time to time, as may be required by the
Lender with respect to all Collateral, promptly take all actions as may be
reasonably requested by the Lender to perfect the security interest of the
Lender in the Collateral, including, without limitation, with respect to all
Collateral over which control may be obtained within the meaning of sections
8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, section 201 of the federal
Electronic Signatures in Global and National Commerce Act and, as the case may
be, section 16 of the Uniform Electronic Transactions Act, as applicable, the
Grantor shall promptly take all actions as may be reasonably requested from time
to time by the Lender so that control of such Collateral is obtained and at all
times held by the Lender. All of the foregoing shall be at the sole cost and
expense of the Grantor.

 

(b)          The Grantor hereby irrevocably authorizes the Lender at any time
and from time to time to file in any relevant jurisdiction any financing
statements and amendments thereto that contain the information required by
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral, including any
financing or continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by the Grantor hereunder, without the signature of the Grantor
where permitted by law, including the filing of a financing statement describing
the Collateral as all assets now owned or hereafter acquired by the Grantor
(excluding the Revolver Collateral), or words of similar effect. The Grantor
agrees to provide all information required by the Lender pursuant to this
Section promptly to the Lender upon request.

 

(c)          The Grantor hereby further authorizes the Lender to file with the
United States Patent and Trademark Office and the United States Copyright Office
(and any successor office and any similar office in any state of the United
States or in any other country) this Agreement and other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by the Grantor hereunder, without the signature of the
Grantor where permitted by law.

 

3

 

 

(d)          If the Grantor shall at any time hold or acquire any certificated
securities, promissory notes, tangible chattel paper, negotiable documents or
warehouse receipts relating to the Collateral in excess of $75,000, the Grantor
shall promptly endorse, assign and deliver the same to the Lender, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Lender may from time to time specify.

 

(e)          If the Grantor shall at any time hold or acquire a commercial tort
claim, the Grantor shall (i) promptly notify the Lender in a writing signed by
the Grantor of the particulars thereof and grant to the Lender in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Lender and (ii) deliver to the Lender an updated Schedule 1.

 

(f)          If any Collateral is at any time in the possession of a bailee, the
Grantor shall promptly notify the Lender thereof and, at the Lender's request
and option, shall promptly obtain an acknowledgment from the bailee, in form and
substance satisfactory to the Lender, that the bailee holds such Collateral for
the benefit of the Lender and the bailee agrees to comply, without further
consent of the Grantor, at any time with instructions of the Lender as to such
Collateral.

 

(g)          The Grantor agrees that at any time and from time to time, at the
expense of the Grantor, the Grantor will promptly execute and deliver all
further instruments and documents, obtain such agreements from third parties,
and take all further action, that may be necessary or desirable, or that the
Lender may reasonably request, in order to create and/or maintain the validity,
perfection or priority of and protect any security interest granted or purported
to be granted hereby or to enable the Lender to exercise and enforce its rights
and remedies hereunder or under any other agreement with respect to any
Collateral.

 

5.           Representations and Warranties. The Grantor represents and warrants
as follows:

 

(a)          It has previously delivered to the Lender a certificate signed by
the Grantor and entitled "Perfection Certificate" ("Perfection Certificate"),
and that: (i) the Grantor's exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof, (ii) the Grantor is an
organization of the type, and is organized in the jurisdiction, set forth in the
Perfection Certificate, (iii) the Perfection Certificate accurately sets forth
the Grantor's organizational identification number (or accurately states that
the Grantor has none), the Grantor's place of business (or, if more than one,
its chief executive office), and its mailing address, (iv) all other information
set forth on the Perfection Certificate relating to the Grantor is accurate and
complete in all material respects and (v) there has been no change in any such
information since the date on which the Perfection Certificate was signed by the
Grantor.

 

4

 

 

(b)          All information set forth on the Perfection Certificate relating to
the Collateral is accurate and complete in all material respects and there has
been no change in any such information since the date on which the Perfection
Certificate was signed by the Grantor.

 

(c)          The Collateral consisting of securities have been duly authorized
and validly issued, and are fully paid and non-assessable and subject to no
options to purchase or similar rights. The Grantor holds no commercial tort
claims except as indicated on Schedule 1. None of the Collateral constitutes, or
is the proceeds of, (i) farm products, (ii) as-extracted collateral, (iii)
manufactured homes, (iv) health-care-insurance receivables, (v) timber to be
cut, (vi) aircraft, aircraft engines, satellites, ships or railroad rolling
stock. None of the account debtors or other persons obligated on any of the
Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral. The Grantor has at all times operated its business in compliance
with all applicable provisions of the federal Fair Labor Standards Act, as
amended, and with all applicable provisions of federal, state and local statutes
and ordinances dealing with the control, shipment, storage or disposal of
hazardous materials or substances.

 

(d)          At the time the Collateral becomes subject to the lien and security
interest created by this Agreement, the Grantor will be the sole, direct, legal
and beneficial owner thereof, free and clear of any lien, security interest,
encumbrance, claim, option or right of others except for the security interest
created by this Agreement and other liens permitted by the Term Loan Agreement.

 

(e)          The pledge of the Collateral pursuant to this Agreement creates a
valid and perfected First Priority security interest in the Collateral, securing
the payment and performance when due of the Obligations.

 

(f)          It has full power, authority and legal right to borrow the Term
Loans and pledge the Collateral pursuant to this Agreement.

 

(g)          Each of this Agreement and the Term Loan Agreement has been duly
authorized, executed and delivered by the Grantor and constitutes a legal, valid
and binding obligation of the Grantor enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors' rights generally and subject to
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

(h)          No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
borrowing of the Term Loans and the pledge by the Grantor of the Collateral
pursuant to this Agreement or for the execution and delivery of the Term Loan
Agreement and this Agreement by the Grantor or the performance by the Grantor of
its obligations thereunder.

 

5

 

 

(i)          The execution and delivery of the Term Loan Agreement and this
Agreement by the Grantor and the performance by the Grantor of its obligations
thereunder, will not violate any provision of any applicable law or regulation
or any order, judgment, writ, award or decree of any court, arbitrator or
governmental authority, domestic or foreign, applicable to the Grantor or any of
its property, or the organizational or governing documents of the Grantor or any
agreement or instrument to which the Grantor is party or by which it or its
property is bound.

 

(j)          The Grantor has taken all action required on its part for control
(as defined in sections 8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, section
201 of the federal Electronic Signatures in Global and National Commerce Act
and, as the case may be, section 16 of the Uniform Electronic Transactions Act,
as applicable) to have been obtained by the Lender over all Collateral with
respect to which such control may be obtained pursuant to the UCC. No person
other than the Lender has control or possession of all or any part of the
Collateral.

 

6.           Covenants. The Grantor covenants as follows:

 

(a)          The Grantor will not, without providing at least 30 days' prior
written notice to the Lender, change its legal name, identity, type of
organization, jurisdiction of organization, corporate structure, location of its
chief executive office or its principal place of business or its organizational
identification number. The Grantor will, prior to any change described in the
preceding sentence, take all actions reasonably requested by the Lender to
maintain the perfection and priority of the Lender's security interest in the
Collateral.

 

(b)          The Collateral, to the extent not delivered to the Lender pursuant
to Section 4, will be kept at any of 2300 W. Empire Ave., Burbank, CA 91504;
2500 Broadway Ave., Santa Monica, CA 90404; 1733 Flower St., Glendale, CA 91201;
and those locations listed in Section 4 of the Perfection Certificate and such
other locations as may be disclosed to Lender in writing (the “Locations”) and
the Grantor will not remove the Collateral from such locations, other than (i)
de minimis items such as cellular phones and laptop computers and (ii)
production equipment located at customer locations and (iii) vehicles, in each
case temporarily moved in the ordinary course of business, without providing at
least 30 days' prior written notice to the Lender. The Grantor will, prior to
any change described in the preceding sentence, take all reasonable actions
required by the Lender to maintain the perfection and priority of the Lender's
security interest in the Collateral. Notwithstanding anything to the contrary in
the Loan Documents, the Grantor may move Collateral among the Locations without
notice to the Lender.

 

(c)          The Grantor shall, at its own cost and expense, defend title to the
Collateral and the First Priority lien and security interest of the Lender
therein against the claim of any person claiming against or through the Grantor
and shall maintain and preserve such perfected First Priority security interest
for so long as this Agreement shall remain in effect.

 

6

 

 

(d)          The Grantor will not sell, offer to sell, dispose of, convey,
assign or otherwise transfer, grant any option with respect to, restrict, or
grant, create, permit or suffer to exist any mortgage, pledge, lien, security
interest, option, right of first offer, encumbrance or other restriction or
limitation of any nature whatsoever on, any of the Collateral or any interest
therein except (i) that the Grantor may sell, offer to sell, dispose of, convey,
assign or otherwise transfer any of the Collateral no longer needed in the
Grantor’s business, or any interest therein, in an amount not to exceed $500,000
in the aggregate in any calendar year, so long as such disposition is in the
ordinary course of business and (ii) as expressly provided for in the Sale
Agreement, the Term Loan Agreement or in this Agreement, or with the prior
written consent of the Lender.

 

(e)          The Grantor will keep the Collateral in good order and repair and
will not use the same in violation of law or any policy of insurance thereon.
The Grantor will permit the Lender, or its designee, to inspect the Collateral
at any reasonable time, wherever located.

 

(f)          The Grantor will pay promptly when due all taxes, assessments,
governmental charges, and levies upon the Collateral or incurred in connection
with the use or operation of the Collateral or incurred in connection with this
Agreement.

 

7.           Lender Appointed Attorney-in-Fact, etc. The Grantor hereby
irrevocably appoints the Lender the Grantor's attorney-in-fact, with full
authority in the place and stead of the Grantor and in the name of the Grantor
or otherwise, from time to time during the continuance of a Default (subject to
the lapse of any cure period) in the Lender's discretion to take any action and
to execute any instrument which the Lender may deem necessary or advisable to
accomplish the purposes of this Agreement (but the Lender shall not be obligated
to and shall have no liability to the Grantor or any third party for failure to
do so or take action). This appointment, being coupled with an interest, shall
be irrevocable until this Agreement is terminated and the security interests
created hereby are released. The Grantor hereby ratifies all that said attorneys
shall lawfully do or cause to be done by virtue hereof.

 

8.           Lender May Perform. If the Grantor fails to perform any obligation
contained in this Agreement, the Lender may itself perform, or cause performance
of, such obligation, and the reasonable expenses of the Lender incurred in
connection therewith shall be payable by the Grantor; provided that the Lender
shall not be required to perform or discharge any obligation of the Grantor.

 

7

 

 

9.           Reasonable Care. The Lender shall have no duty with respect to the
care and preservation of the Collateral beyond the exercise of reasonable care.
The Lender shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Lender accords its own property,
it being understood that the Lender shall not have any responsibility for (a)
ascertaining or taking action with respect to any claims, the nature or
sufficiency of any payment or performance by any party under or pursuant to any
agreement relating to the Collateral or other matters relative to any
Collateral, whether or not the Lender has or is deemed to have knowledge of such
matters, or (b) taking any necessary steps to preserve rights against any
parties with respect to any Collateral. Nothing set forth in this Agreement, nor
the exercise by the Lender of any of the rights and remedies hereunder, shall
relieve the Grantor from the performance of any obligation on the Grantor's part
to be performed or observed in respect of any of the Collateral.

 

10.         Remedies Upon Default.

 

(a)          If any Default shall have occurred and be continuing (and subject
to the lapse of any cure period), the Lender, without any other notice to or
demand upon the Grantor, may assert all rights and remedies of a Lender under
the UCC or other applicable law, including, without limitation, the right to
take possession of, hold, collect, sell, lease, deliver, grant options to
purchase or otherwise retain, liquidate or dispose of all or any portion of the
Collateral. If notice prior to disposition of the Collateral or any portion
thereof is necessary under applicable law, written notice mailed to the Grantor
at its notice address as provided in Section 14 hereof ten days prior to the
date of such disposition shall constitute reasonable notice, but notice given in
any other reasonable manner shall be sufficient. So long as the sale of the
Collateral is made in a commercially reasonable manner, the Lender may sell such
Collateral on such terms and to such purchaser(s) as the Lender in its absolute
discretion may choose, without assuming any credit risk and without any
obligation to advertise or give notice of any kind other than that necessary
under applicable law. Without precluding any other methods of sale, the sale of
the Collateral or any portion thereof shall have been made in a commercially
reasonable manner if conducted in conformity with reasonable commercial
practices of creditors disposing of similar property. At any sale of the
Collateral, if permitted by applicable law, the Lender may be the purchaser,
licensee, assignee or recipient of the Collateral or any part thereof and shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold, assigned or
licensed at such sale, to use and apply any of the Obligations as a credit on
account of the purchase price of the Collateral or any part thereof payable at
such sale. To the extent permitted by applicable law, the Grantor waives all
claims, damages and demands it may acquire against the Lender arising out of the
exercise by it of any rights hereunder. The Grantor hereby waives and releases
to the fullest extent permitted by law any right or equity of redemption with
respect to the Collateral, whether before or after sale hereunder, and all
rights, if any, of marshalling the Collateral and any other security for the
Obligations or otherwise. At any such sale, unless prohibited by applicable law,
the Lender or any custodian may bid for and purchase all or any part of the
Collateral so sold free from any such right or equity of redemption. Neither the
Lender nor any custodian shall be liable for failure to collect or realize upon
any or all of the Collateral or for any delay in so doing, nor shall it be under
any obligation to take any action whatsoever with regard thereto. The Grantor
agrees that it would not be commercially unreasonable for the Lender to dispose
of the Collateral or any portion thereof by utilizing internet sites that
provide for the auction of assets of the type included in the Collateral or that
have the reasonable capability of doing so, or that match buyers and sellers of
assets. The Lender shall not be obligated to clean-up or otherwise prepare the
Collateral for sale.

 

8

 

 

(b)          If any Default shall have occurred and be continuing (and subject
to the lapse of any cure period), any cash held by the Lender as Collateral and
all cash Proceeds received by the Lender in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral shall be
applied in whole or in part by the Lender to the payment of expenses incurred by
the Lender in connection with the foregoing or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Lender hereunder, including reasonable attorneys' fees, and
the balance of such proceeds shall be applied or set off against all or any part
of the Obligations in such order as the Lender shall elect. Any surplus of such
cash or cash Proceeds held by the Lender and remaining after payment in full of
all the Obligations shall be paid over to the Grantor or to whomsoever may be
lawfully entitled to receive such surplus. The Grantor shall remain liable for
any deficiency if such cash and the cash Proceeds of any sale or other
realization of the Collateral are insufficient to pay the Secured Obligations
and the fees and other charges of any attorneys employed by the Lender to
collect such deficiency.

 

(c)          If the Lender shall determine to exercise its rights to sell all or
any of the Collateral pursuant to this Section, the Grantor agrees that, upon
request of the Lender, the Grantor will, at its own expense, do or cause to be
done all such acts and things as may be necessary to make such sale of the
Collateral or any part thereof valid and binding and in compliance with
applicable law.

 

(d)          Notwithstanding anything to the contrary herein or in any other
Loan Document, the Lender shall give the Grantor prior or contemporaneous
written notice before the Lender exercises any remedies hereunder.

 

11.         No Waiver and Cumulative Remedies. The Lender shall not by any act
(except by a written instrument pursuant to Section 13), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law.

 

9

 

 

12.         Security Interest Absolute. The Grantor hereby waives demand,
notice, protest, notice of acceptance of this Agreement, notice of loans made,
credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description. All rights
of the Lender and liens and security interests hereunder, and all Obligations of
the Grantor hereunder, shall be absolute and unconditional irrespective of:

 

(a)          any illegality or lack of validity or enforceability of any
Obligation or any related agreement or instrument;

 

(b)          any change in the time, place or manner of payment of, or in any
other term of, the Obligations, or any rescission, waiver, amendment or other
modification of the Term Loan Agreement, this Agreement or any other agreement,
including any increase in the Obligations resulting from any extension of
additional credit or otherwise;

 

(c)          any taking, exchange, substitution, release, impairment or
non-perfection of any Collateral or any other collateral, or any taking,
release, impairment, amendment, waiver or other modification of any guaranty,
for all or any of the Obligations;

 

(d)          any manner of sale, disposition or application of proceeds of any
Collateral or any other collateral or other assets to all or part of the
Obligations;

 

(e)          any default, failure or delay, wilful or otherwise, in the
performance of the Obligations;

 

(f)          any defense, set-off or counterclaim (other than a defense of
payment or performance) that may at any time be available to, or be asserted by,
the Grantor against the Lender; or

 

(g)          any other circumstance (including, without limitation, any statute
of limitations) or manner of administering the Term Loans or any existence of or
reliance on any representation by the Lender that might vary the risk of the
Grantor or otherwise operate as a defense available to, or a legal or equitable
discharge of, the Grantor or any other grantor, guarantor or surety.

 

13.         Amendments. None of the terms or provisions of this Agreement may be
amended, modified, supplemented, terminated or waived, and no consent to any
departure by the Grantor therefrom shall be effective unless the same shall be
in writing and signed by the Lender and the Grantor, and then such amendment,
modification, supplement, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

14.         Addresses For Notices. All notices and other communications provided
for in this Agreement shall be in writing and shall be given in the manner and
become effective as set forth in the Term Loan Agreement, and addressed to the
respective parties at their addresses as specified on the signature pages hereof
or as to either party at such other address as shall be designated by such party
in a written notice to each other party.

 

10

 

 

15.         Continuing Security Interest; Further Actions. This Agreement shall
create a continuing First Priority lien and security interest in the Collateral
and shall (a) subject to Section 16, remain in full force and effect until
payment in full of the Obligations (other than unasserted contingent
obligations) and receipt by the Lender of written notice from the Borrower
confirming the termination or expiration of all commitments of the Lender
hereunder, (b) be binding upon the Grantor, its successors and assigns, and (c)
inure to the benefit of the Lender and its successors, transferees and assigns;
provided that the Grantor may not assign or otherwise transfer any of its rights
or obligations under this Agreement without the prior written consent of the
Lender. Without limiting the generality of the foregoing clause (c), any
assignee of the Lender's interest in any agreement or document which includes
all or any of the Obligations shall, upon assignment, become vested with all the
benefits granted to the Lender herein with respect to such Obligations.

 

16.         Termination; Release. On the date on which all Obligations (other
than unasserted contingent obligations) have been paid in full and the Lender
receives written notice from the Borrower confirming all commitments of the
Lender hereunder are terminated or have expired, the Lender will, at the request
and sole expense of the Grantor, (a) duly assign, transfer and deliver to or at
the direction of the Grantor (without recourse and without any representation or
warranty) such of the Collateral as may then remain in the possession of the
Lender, together with any monies at the time held by the Lender hereunder, and
(b) execute and deliver to the Grantor a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement.

 

17.         GOVERNING LAW. This Agreement and the Term Loan Agreement and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or the Term
Loan Agreement (except, as to the Term Loan Agreement, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the laws of the State of New York. The
other provisions of Sections 18, 19 and 20 of the Term Loan Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.

 

18.         Counterparts. This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., "pdf" or "tif") format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and the Term
Loan Agreement constitute the entire contract among the parties with respect to
the subject matter hereof and supersede all previous agreements and
understandings, oral or written, with respect thereto.

 

[SIGNATURE PAGE FOLLOWS]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  POINT.360, as Grantor       By: /s/ Haig S. Bagerdjian      

Name: Haig S. Bagerdjian

Title: Chief Executive Officer

Address for Notices:

Point.360

Attention: Alan Steel
Telephone: (818) 565-1444
Facsimile: (818) 847-2503

Email: asteel@point360.com

 

  MEDLEY CAPITAL
CORPORATION, as Lender       By: /s/ Richard T. Allorto      

Name: Richard T. Allorto

Title: Chief Financial Officer

Address for Notices:

Medley Capital Corporation
375 Park Avenue, 33rd Floor
New York, NY 10152
Attention: Richard Craybas
Telephone: (646) 465-7878
Facsimile:
Email: richard.craybas@mdly.com

 



 

 

 

  MEDLEY OPPORTUNITY FUND II, LP, as Lender       By: /s/ Richard T. Allorto    
 

Name: Richard T. Allorto

Title: Chief Financial Officer

Address for Notices:

Medley Capital Corporation
375 Park Avenue, 33rd Floor
New York, NY 10152
Attention: Richard Craybas
Telephone: (646) 465-7878
Facsimile:
Email: richard.craybas@mdly.com

 



2

 

 

Schedule 1

 

Commercial Tort Claims

 

3

